Citation Nr: 0417191	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  97-26 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from January 1965 to 
March 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in January 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which granted service 
connection for PTSD and assigned an initial disability rating 
of 30 percent, effective from April 1, 1992.  The veteran 
entered notice of disagreement with this decision in February 
1999; the RO issued a statement of the case in July 1999; and 
the veteran entered a substantive appeal, on a VA Form 9, 
which was received in August 1999.  In June 1999, the RO 
increased the initial disability rating for PTSD to 50 
percent, effective from March 25, 1999.  In a November 1999 
decision, the RO made the 50 percent disability rating 
effective from April 1, 1992.  

The veteran appeared and testified at a personal hearing at 
the RO in October 1999, and testified at a personal hearing 
in February 2001 before the undersigned Veterans' Law Judge, 
sitting at Phoenix, Arizona. 

At the personal hearing in February 2001 before the 
undersigned Veterans' Law Judge, the veteran appeared to 
raise a claim for an earlier effective date than April 1, 
1992 for the grant of service connection for PTSD.  This 
issue, however, has not been adjudicated, developed or 
certified for appellate review (the issue previously 
characterized as entitlement to an "earlier effective date 
for increased rating" was actually part of the claim for a 
higher initial rating during the period of claim that is 
currently on appeal to the Board).  The Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  Accordingly, the issue of entitlement to an 
earlier effective date than April 1, 1992 for service 
connection for PTSD is referred to the RO for appropriate 
consideration. 


FINDINGS OF FACT

1.  All evidence necessary to decide the initial rating claim 
on appeal decided herein has been obtained; the RO has 
notified the appellant of the evidence needed to substantiate 
the claim addressed in this decision, obtained all relevant 
evidence designated by the appellant, and provided a VA 
medical examination in order to assist in substantiating the 
claim for VA compensation benefits.

2.  The regulatory criteria for rating mental disorders that 
was in effect prior to November 7, 1996 are more favorable to 
the veteran. 

3.  The evidence is in relative equipoise on the question of 
whether the veteran's service-connected PTSD has manifested 
severe impairment in the ability to establish and maintain 
effective or favorable relationships with people for the 
entire period of claim from April 1, 1992.

4.  The veteran's service-connected PTSD has not for any 
period of the claim from April 1, 1992 manifested in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, or demonstrable 
inability to obtain or retain employment; the veteran's 
service-connected PTSD has not for any period since November 
7, 1996 manifested total occupational and social impairment, 
due to such symptoms as grossly inappropriate behavior; 
persistent danger of hurting self or others, intermittent 
ability to perform activities of daily living, disorientation 
to time or place, or memory loss for names of closest 
relatives, own occupation, or own name.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the schedular criteria for a 70 percent rating, but no 
higher, for service-connected PTSD have been met for the 
entire period of claim from April 1, 1992.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321(b), 4.1-4.14, 4.132, Diagnostic Code 9411 (1996); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.14, 4.130, Diagnostic 
Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  
66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of 
the chief legal officer of the Department, and regulations 
of the Department, are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 2002).  Therefore, the VCAA is 
applicable to claims or appeals pending before the RO or the 
Board on the date of its enactment and, in the present case, 
compliance is required with the notice and duty to assist 
provisions contained therein.  

In the rating decision, statement of the case, and 
supplemental statements of the case, the RO advised the 
veteran of what must be demonstrated to establish a higher 
initial rating for service-connected PTSD.  In a March 2003 
letter, the RO informed the veteran of the evidence needed to 
substantiate the initial rating claim.  The RO advised the 
veteran that VA would request any information or evidence the 
veteran wanted VA to obtain, and any medical evidence from 
his doctors about which he told VA, and requested the veteran 
to provide information regarding medical treatment.  Thus, 
the veteran has been advised which portion of evidence is to 
be provided by him and which portion VA will attempt to 
obtain in accordance with 38 U.S.C.A. § 5103(a).  These 
documents show that the appellant was notified of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio, 16 Vet. App. at 
183; Pelegrini, supra. 

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim, and the appellant has 
not identified any additional records or other evidence that 
has not been obtained.  VA specifically requested VA 
treatment records, and in June 2002 afforded the veteran a 
psychiatric examination.  The medical evidence is sufficient 
to decide this appeal and there is no further duty to provide 
an examination or medical opinion.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Accordingly, the Board 
finds that no further notice to the veteran or assistance in 
acquiring additional evidence is required by the new statute 
and regulations.

In Pelegrini, supra, the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In this case, the original RO 
decision that is the subject of this appeal was entered in 
January 1999, before the enactment of VCAA.  Obviously, VA 
could not have informed the veteran of law that did not yet 
exist.  Moreover, as noted above, VCAA provisions were 
subsequently considered and complied with.  There is no 
indication that there is additional evidence to obtain; and 
there has been a complete review of all the evidence of 
record.  The Board finds that there is no prejudice to the 
appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  In the present case, a 
substantially complete application was received in prior to 
November 7, 1996.  Thereafter, in a rating decision dated in 
January 1999, the claim for service connection was granted 
and an initial disability rating was assigned by the RO.  
Only after that rating action was promulgated did the AOJ, in 
March 2003, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim 
for a higher initial rating, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant"). 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2) (West 2002); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error"). 

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in March 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In its VCAA notice letter, the RO 
informed the veteran of the evidence already of record and 
requested that he inform VA of "any additional information 
or evidence that you want us to try to get for you."  In a 
letter informing the veteran that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

As noted above, all the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard, supra; 
Sutton, supra; see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Moreover, in a 
recent opinion, VA General Counsel held that the Court of 
Appeals for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his  
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled to 
the extent possible.  No additional assistance or 
notification to the veteran is required based on the facts of 
the instant case, there has been no prejudice to the veteran 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.

II.  Initial Rating for PTSD

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In a January 1999 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent initial 
disability rating.  In February 1999, the veteran entered 
notice of disagreement with the original rating assignment.  
In a subsequent June 1999 rating decision during the appeal, 
the RO assigned an initial disability rating of 50 percent 
for PTSD, effective from April 1, 1992.  Where, as in this 
case, an award of service connection for a disability has 
been granted and the assignment of an initial rating for that 
disability is disputed, separate ratings can be assigned for 
separate periods of time based on the facts found.  In other 
words, the ratings may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. 
§ 4.1. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991) (in order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition). 

The veteran filed a claim for service connection for PTSD 
prior to November 7, 1996.  During the pendency of this claim 
the regulations pertaining to rating mental disorders were 
amended, effective November 7, 1996.  See 38 C.F.R. § 4.130 
(2003).  In this case, the Board finds that the regulations 
pertaining to rating mental disorders in effect prior to 
November 7, 1996 ("old" rating criteria) are more favorable 
to the veteran than the regulations pertaining to rating 
mental disorders in effect from November 7, 1996 ("new" 
rating criteria) because one aspect of the criteria for a 70 
percent rating (severe impairment in the ability to establish 
and maintain effective or favorable relationships with 
people) is based on an overall assessment of industrial 
impairment rather than on specific psychiatric symptoms as 
contemplated by the new rating criteria.  In addition, 
because the old rating criteria was in effect at the 
beginning of the veteran's claim, and is applicable to an 
initial rating for the entire period of claim, the old rating 
criteria results in a higher rating for the period prior of 
claim to November 7, 1996. 

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 
9411, in effect through November 6, 1996 ("old" rating 
criteria), a 50 percent disability rating contemplated 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and situations where by reason of psychoneurotic symptoms, 
the reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating encompassed severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people, and psychoneurotic symptoms that 
were of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating under the rating criteria in effect prior 
to November 7, 1996 was warranted: where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; or with 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or for demonstrable inability to obtain or 
retain employment.  38 C.F.R. § 4.132 (1996).  The Court has 
held that the criteria for a 100 percent schedular rating 
under the regulations in effect prior to November 7, 1996 
provide three independent bases for assignment of a 100 
percent schedular rating for a psychiatric disorder.  See 
Johnson v. Brown, 7 Vet. App. 95, 97-99 (1994).

Under Diagnostic Code 9411 effect from November 7, 1996 
("new" rating criteria), using the General Rating Formula 
for Mental Disorders, a 50 percent disability rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name.  38 C.F.R. § 
4.130.

The Global Assessment of Functioning Scale (GAF) is a scale 
score reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.)).  The GAF 
is based on all of the veteran's psychiatric impairments.  A 
GAF of 11 to 20 indicates some danger of hurting self or 
others (e.g., suicide attempts without clear expectation of 
death, frequently violent, manic excitement), or occasionally 
fails to maintain minimal personal hygiene (e.g., smears 
feces), or gross impairment in communication (e.g., largely 
incoherent or mute).  A GAF of 21 to 30 indicates behavior is 
considerably influenced by delusions or hallucinations, or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation), or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  A 
GAF of 31 to 40 indicates some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant), or an major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  A GAF of 41 to 50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 51 to 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with coworkers).  A 61 to 70 
GAF indicates some mild symptoms (e.g., depressed mood and 
mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, and, 
although noting which criteria have not been met, has not 
required the presence of a specified quantity of symptoms in 
the rating schedule to warrant the assigned rating for 
dysthymia.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  

The veteran contends that a higher initial disability rating 
is warranted for his service-connected PTSD.  He has 
submitted numerous written statements contending essentially 
that his PTSD warrants a 100 percent rating.  

After a review of all the lay and medical evidence, whether 
or not specifically identified by this decision, the Board 
finds that the evidence is in relative equipoise on the 
question of whether the veteran's service-connected PTSD has 
manifested severe impairment in the ability to establish and 
maintain effective or favorable relationships with people for 
the entire period of claim from April 1, 1992, as 
contemplated by a 70 percent rating under the old rating 
criteria in effect prior to November 7, 1996.  The record 
reflects that as early as 1984 the veteran was depressed and 
was noted to have mild-to-moderate psychiatric impairment.  A 
VA examination report in June 1990 reflects that the veteran 
was unkempt, had a chronically frustrated and periodically 
sad mood, reserved affect, periodic tearfulness, 
irritability, and had circumstantial thought process, and was 
suspicious and distrusting.  A January 1992 psychological 
assessment noted the veteran to have rambling speech, and 
fair-to-poor insight and judgment.  The symptoms noted in 
August 1992 included difficulty getting along with others, 
resentment, crying a lot, nightmares and dreams, startle 
reaction, and social isolation.  An April 1994 report of VA 
hospitalization reflects admission for substance dependence.  
Counseling notes in 1994 reflect the veteran's behavior 
manifested hostility, aggression, and quasi-verbal abuse. 

The more recent evidence reflects that at in September 1997 a 
VA psychologist noted the veteran had PTSD, was very anxious 
in public places, and could have had panic attacks if he felt 
threatened or trapped in a strange environment.  In February 
1998 the veteran presented with depression, anger, 
irritability, and dysthymia.  The VA examiner assigned a GAF 
of 50.  

At a VA PTSD examination in March 1999 the veteran reported 
that he had not worked since 1994, was having sleep 
difficulty, anxiety, nightmares, flashbacks, anger, and 
difficulty with law enforcement.  Examination revealed 
emotional, rapid, and pressured speech; preoccupation with 
wrongs done to him; anxious mood; labile affect; and fair 
insight.  

An April 1999 addendum to the March 1999 VA examination 
reflects an Axis I diagnosis of PTSD, a GAF of 50 for the 
present, and a GAF of 50 as the highest score for the 
previous year.  A GAF of 50 may indicate serious symptoms or 
any serious impairment in social, occupational, or school 
functioning, and even contemplates inability to keep a job, 
although the examiner did not specifically find that the 
veteran's PTSD alone rendered him unable to keep a job.  
Instead, an April 1999 psychosocial evaluation reflects the 
opinion that it would be "difficult" for the veteran to 
maintain any type of employment.  Subsequent VA treatment 
records reflect that the veteran was not eligible for VA 
vocational rehabilitation training.  

A June 2002 VA examination report reflects a diagnosis of 
mild-to-moderate PTSD, a current GAF of 50, and a GAF of 50 
as the highest for the previous year.  The examiner opined 
that the veteran's personality traits also contributed to the 
lowering of his GAF; that the PTSD was moderate; and that the 
PTSD symptoms were anxiety, sleep disturbance, feeling of 
distress, anger, and some difficulty holding a job because of 
inappropriate expressions of anger. 

The Board notes that the veteran's psychiatric diagnoses for 
the relevant period of this claim have included personality 
disorder and alcohol and drug abuse.  Although the June 2002 
VA examiner attempted to differentiate the symptoms, and 
opined that the veteran's PTSD alone was only moderate in 
degree, the examiner also noted that the veteran's symptoms 
have caused some difficulty in holding a job.  Based on this 
evidence, the Board finds that the evidence is in relative 
equipoise on the question of whether the veteran's service-
connected PTSD has manifested severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people for the entire period of claim from 
April 1, 1992.  With the resolution of reasonable doubt in 
the veteran's favor, the Board finds that the (old) schedular 
criteria for a 70 percent rating for service-connected PTSD 
have been met for the entire period of claim from April 1, 
1992.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.132, Diagnostic Code 
9411 (1996).  

The Board further finds that the schedular criteria for an 
initial disability rating in excess of 70 percent for 
service-connected PTSD have not been met for any period of 
the claim from April 1, 1992.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-
4.14, 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2003).  The record reflects that for no 
period during the pendency of the claim from April 1, 1992 
has the veteran's PTSD manifested virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or demonstrable inability to obtain or 
retain employment.  There is no competent evidence reflecting 
this symptomatology at any time during the period of claim.  
As indicated above, the evidence reflects PTSD symptoms of 
sleep difficulty, anxiety, nightmares, flashbacks, anger, and 
findings of anxious mood, depression, labile affect, speech 
impairment, and only fair insight, coupled with a VA 
examiners' opinion that these PTSD symptoms and findings 
reflected only mild-to-moderate PTSD, and GAFs of 50, which 
reflect not more than serious symptoms or serious social and 
occupational impairment.  For these reasons, the Board finds 
that a 100 percent rating under Diagnostic Code 9411 under 
the old criteria is not warranted for service-connected PTSD 
for any period of the claim from April 1, 1992.  38 C.F.R. 
§ 4.132 (1996).  

The record reflects that, for no period during the pendency 
of the claim from November 7, 1996 has the veteran's PTSD 
manifested total occupational and social impairment, due to 
such symptoms as grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent ability to 
perform activities of daily living, disorientation to time or 
place, and memory loss for names of closest relatives, own 
occupation, or his own name.  There is no medical opinion 
evidence that attributes the veteran's inability to work to 
his service-connected PTSD.  The evidence demonstrates that 
in February 1998, April 1999, and June 2002 the veteran had a 
GAF of 50 attributed to his service-connected PTSD, which 
reflects not more than serious symptoms or serious social and 
occupational impairment.  The veteran's occupational and 
social impairment, sleep difficulties, anxiety, anger and 
irritability, mood difficulties, depression, neglect of 
personal appearance and hygiene, and difficulty in adapting 
to stressful circumstances including work are well 
encompassed by the new criteria for a 70 percent rating for 
PTSD under Diagnostic Code 9411.  The veteran's personal 
hearing testimony and other reports reflect that for periods 
in 2000 and 2001 the veteran was working for about 35 hours 
per week.  For these reasons, the Board finds that a 100 
percent rating under Diagnostic Code 9411 under the new 
criteria is not warranted for the veteran's service-connected 
PTSD for any period of the claim from November 7, 1996.  
38 C.F.R. § 4.132 (1996).  

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that the veteran's 
service-connected PTSD has independently caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
regular schedular standards for rating such psychiatric 
disability for the period of the claim.  The evidence 
reflects that the veteran's overall social and occupational 
impairment attributable to all psychiatric impairment 
includes impairment due to non-service-connected alcohol and 
drug abuse and personality disorder.  The regular schedular 
standards for rating PTSD contemplate rating based on a wide 
range of specific symptomatology, as well as consideration of 
the level of social and occupational (or industrial) 
impairment produced by the symptomatology.  The Board notes 
that, in a December 2002 rating decision, the RO granted a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU), effective from 
March 20, 1996; however, the TDIU decision was based not on 
the veteran's PTSD symptomatology alone, but included 
service-connected physical disabilities of peripheral 
neuropathy of both lower extremities (each rated 40 percent 
disabling), diabetes mellitus (rated 20 percent disabling), 
peripheral neuropathy of both upper extremities (each rated 
10 percent disabling), laceration scars of the right eyelid 
and eyebrow (rated noncompensably disabling), and residuals 
of a chip fracture of the distal phalanx of the left 4th 
finger (rated noncompensably disabling).  Under these 
circumstances, in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  


ORDER

A 70 percent schedular rating for service-connected PTSD is 
granted for the period of claim from April 1, 1992, subject 
to the criteria for payment of monetary awards.


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



